DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 4/7/2021 has been entered. Applicant amended claims 1, 3, 5 7, and 21, added claims 21-23 and canceled claims 2, 8-10 and 16-20 in the amendment. Therefore, claims 1, 3-7, 11-15 and 21-23 are pending.
The objections to the drawings set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the drawings.
The provisional nonstatutory double patenting rejection of claim 1, set forth in the previous Office Action, has been withdrawn due to Applicant’s claim amendments.
The rejections of claims 1-20 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and remarks, and the cancellation of claims 2, 8-10 and 16-20.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 21, line 9, the phrase “each the post-synaptic neurons” has been amended to recite “each of the post-synaptic neurons” as shown below. This corrects a typographical error that inadvertently omitted the word “of” in line 9 of claim 21.

21. (Currently Amended) A neuromorphic device comprising:
 a plurality of pre-synaptic neurons;
 a plurality of row lines extending from the pre-synaptic neurons in a row direction;
 a plurality of post-synaptic neurons;
 a plurality of column lines extending from the post-synaptic neurons in a column direction; and
 a plurality of synapses coupled between the row lines and the column lines,
 wherein each of the post-synaptic neurons comprises a subtracting circuit,
 wherein the subtracting circuit includes a non-inverting input terminal connected to one of the column lines, an inverting input terminal connected to a reference current source, and an output terminal to output a current difference between a column current received from each of the synapses and a reference current provided from the reference current source.


Allowable Subject Matter
The currently amended claims 1, 3-7, 11-15 and 21-23 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

The prior art of record Snider (U.S. Patent Pub. No. 2011/0004579 A1, hereinafter “Snider”) discloses “neuromorphic circuits containing two or more internal neuron computational units” [i.e., a neuromorphic circuit/device containing/comprising neuron computational units], where a “Release of neurotransmitters by axon terminal branches into synaptic regions between the axon terminal branches of the firing neuron, referred to as the ‘pre-synaptic neuron,’ and dendrites of the signal-receiving neurons, each referred to as a ‘post-synaptic neuron,’ results in binding of the released neurotransmitter by receptors on dendrites of post-synaptic cells that results in transmission of the signal from the pre-synaptic neuron to the post-synaptic neurons”,  “FIG.13 shows a basic computational cell of a hybrid microscale-nanoscale neuromorphic integrated circuit. … Horizontal nanowires, such as nanowire 1308 in FIG. 13, interconnect to the conductive pins … and extend linearly across a number of computational cells within a neighborhood of computational cell 1302 in a two-dimensional array of computational cells” [i.e., a horizontal/row nanowire line extending from a computational cell/neuron in a horizontal/row direction] and “conductance of a memristive nanowire junction thus depends on the current activities of pre-synaptic and 
Snider further discloses that a “Release of neurotransmitters by axon terminal branches into synaptic regions between the axon terminal branches of the firing neuron, referred to as the ‘pre-synaptic neuron,’ and dendrites of the signal-receiving neurons, each referred to as a ‘post-synaptic neuron,’ results in binding of the released neurotransmitter by receptors on dendrites of post-synaptic cells that results in transmission of the signal from the pre-synaptic neuron to the post-synaptic neurons”, “FIG.13 shows a basic computational cell of a hybrid microscale-nanoscale neuromorphic integrated circuit. … 1302 … from which four conductive pins 1304-1307 extend vertically … nanowires, such as nanowire 1308 in FIG. 13, interconnect to the conductive pins … and extend linearly across a number of computational cells within a neighborhood of computational cell 1302 in a two-dimensional array of computational cells … vertical pins 1304-1307 serve to interconnect the analog components and circuitry within the semiconductor-integrated-circuit-layer portion of the computational cell 1302 to layers of nanowires, such as nanowire 1308. The nanowires, in turn, may interconnect the computational cell to neighboring computational cells through nanowires and memristive junctions that model synapses.” [i.e., a vertical/column pin line extending from a computational cell/neuron in a vertical/column direction] and 
Snider also discloses that “nanowires, in turn, may interconnect the computational cell to neighboring computational cells through nanowires and memristive junctions that model synapses” [i.e., a synapse coupled/interconnected between nanowires/lines and disposed in a junction/intersection] and “In FIG. 17B, memristive nanowire junctions between nanowires are shown as small filled disks, such as filled disk 1724, at the intersection between two nanowires. Memristive nanowire junction 1724 models a synapse interconnecting pre-synaptic neural cell 1726 and post-synaptic neural cell 1728.” [i.e., a synapse coupled between the row/horizontal and column/vertical lines and disposed in an intersection/junction 1724 between the lines] (see, e.g., FIGs. 17B and 20 – depicting line connected to neuron I1 and paragraphs 63, 80 and 85).

The prior art of record Wu et al. (U.S. Patent Pub. No. 2015/0170025 A1, hereinafter “Wu”) discloses that the “The input signal VI along with VO+ and VO-, the corresponding voltage outputs of two memristor crossbar arrays, are fed into a number of analog subtraction amplifier circuits” [i.e., input signal VI is input/fed into the 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [i.e., output signal/current voi of the subtracting circuit is output via an output terminal] (see, e.g., FIG. 1 showing output VO and output signal V(t+1) from Subtraction Circuits 40 at an output terminal and paragraphs 20-21).
Wu additionally discloses that “After the output voltages are all converged, … the circuit takes the new input V(0) to be computed” [i.e., output signal/voltage is converging] and “Once a new set of voltage signals V(t+1) is generated from the summation-subtraction amplifiers 40, … each vi(t+1)ϵV(t+1) is compared to … -vbn [i.e., when output signal is negative] so that when vi equals to either vbn or-vbn we deem the output i as having ‘converged’. The recall operation stops when all N outputs reach convergence.” [i.e., output is negative, -vbn and increasing to vbn] (see, e.g., paragraphs 26 and 30).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claims 1, 7 and 21.

For example, the prior art of record does not anticipate or render obvious the limitations:
A neuromorphic device comprising:
a pre-synaptic neuron;
a row line extending from the pre-synaptic neuron in a row direction;
a post-synaptic neuron; …

the pre-synaptic neuron provides electrical pulses to the synapse through the row line,
the post-synaptic neuron receives a column current from the synapse through the column line,
the subtracting circuit comprises a non-inverting input terminal and an inverting input terminal, the non-inverting input terminal being electrically connected with the column line and receiving the column current, the inverting input terminal being electrically connected with a reference current source and receiving a reference current, and
the subtracting circuit outputs a current difference between the column current and the reference current,
as recited in independent claim 1 in combination with the other limitations of the claim.

Independent claim 21 recites similar distinguishing features.

Also, for example, the prior art of record does not anticipate or render obvious the limitations:
wherein each of the plurality of first post-synaptic neurons comprises a first subtracting circuit,
each of the plurality of second post-synaptic neurons comprises a second subtracting circuit, 

the first pre-synaptic neuron provides first electrical pulses to the first synapse through the first row line,
the first post-synaptic neuron receives a first column current from the first synapse through the first column line,
the second pre-synaptic neuron provides second electrical pulses obtained from the fist column current to the second synapse through the second row line,
the second post-synaptic neuron receives a second column current from the second synapse through the second column line,
a number of the plurality of first row lines is greater than a number of the plurality of first column lines,
a number of the plurality of first column lines is equal to a number of the plurality of second row lines, and
a number of the plurality of second row lines is greater than a number of the plurality of second column lines,
as recited in independent claim 7 in combination with the other limitations of the claim.

Thus, independent claims 1, 7 and 21 are patently distinct over the prior art of record for at least the reasons above. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125